In stating my reason for dissenting from the majority opinion in this case I will abstain from a lengthy discussion of the questions involved.
I, and the other members of the court joining in this dissent, admit that the total indebtedness sought to be funded by Clay County has been held to be valid, partly by a judgment of the Federal Court for the Eastern District of Kentucky, and partly by judgment of this court; but I dissent from the majority opinion notwithstanding that fact. I conclude that the indebtedness mentioned in section 159 of the Constitutional — which is the only one upon which the ruling of the majority can be upheld — refers to a voted indebtedness over and above that which tax levying authorities of municipalities may make, under the provisions of its section 157. Section 159 prescribes that a sufficient tax to pay the interest and to create a sinking fund for the eventual payment of the character of indebtedness referred to therein shall be levied at the time the indebtedness is created.
However, passing all irregularities in the creation of the debt sought to be refunded by this action, and conceding that it is valid in its entirety, the law, as I conceive it to be, is that there is a distinction between a valid debt of a municipality, and its ability to pay that debt from funds to be raised by maximum limitation of taxation prescribed in the Constitution, which constitutes the only means by which such municipalities may obtain revenue. An individual may owe a valid debt but without funds to pay it, or facilities for obtaining the funds. His creditor in that case has no remedy by which he can enforce payment, but the debtor may be relieved of payment by taking the bankrupt law. Congress has heretofore extended the benefits of the bankrupt law to municipalities *Page 600 
under certain conditions, none of which prevents Clay County from reaping the benefits thereof.
The old and homely adage is that "you cannot get blood from a turnip," and the reason that the turnip in this case (Clay County) has no blood is that it has consumed all the blood which the Constitution provided it should have, and this court has no right to administer a transfusion contrary thereto. I therefore conclude that the constitutional limitations upon the creation of such indebtedness should be upheld rather than an individual creditor of the municipality should enforce the collection of his debt, even if it is a validly created one.
Judge Sims and Judge Siler concur in this dissent.